NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on February 16, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on February 16, 2021, is acknowledged.
Applicant’s remarks filed on February 16, 2021 in response to the non-final rejection mailed on November 16, 2020 have been fully considered.
In view of the applicant’s instant amendments to the specification and the claims and the examiner’s amendment set forth below, the objections and rejections set forth in the Office action mailed on November 16, 2020 are withdrawn.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James E. Armstrong, IV on February 22, 2021.


1-8.	(Canceled)  

9.	(Currently amended)  A recombinant DNA comprising a DNA selected from the group consisting of the following (A) and
(A) a DNA comprising the nucleotide sequence set forth in SEQ ID NO: 2; and 
(B) a DNA comprising a nucleotide sequence that has

10.	(Original)  A microorganism comprising the recombinant DNA according to claim 9.

11.	(Currently Amended)  A method for producing glucose dehydrogenase comprising the following steps (1) and (2), or the following steps (i) and (ii): 
(1) Aspergillus iizukae NBRC 8869 strain in a culture solution,[[;]] wherein the Aspergillus iizukae NBRC 8869 strain produces glucose dehydrogenase comprising the amino acid sequence of SEQ ID NO: l; and 
(2) Aspergillus iizukae NBRC 8869 fungal cells after culturing; 
(i) to produce a protein having glucose dehydrogenase activity, wherein the microorganism is transformed with a plasmid comprisingathe[[a]] protein having glucose dehydrogenase activityencoding the protein having glucose dehydrogenase activity is selected from the group consisting of the following (a) to (d): 
(a) a nucleotide sequence encoding the amino acid sequence set forth in SEQ ID NO: 1;
(b) a nucleotide sequence encoding an the amino acid sequence with 90% or more sequence identity to the amino acid sequence set forth in SEQ ID NO: 1 and having glucose dehydrogenase activity; 
(c) the nucleotide sequence set forth in SEQ ID NO: 2; and 
(d) a nucleotide sequence with 90% or more sequence identity to the nucleotide sequence set forth in SEQ ID NO: 2 and encoding a protein having glucose dehydrogenase activity
(ii) 

12-16.	(Canceled)  

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656